Title: To James Madison from John Bingham, 5 May 1812
From: Bingham, John
To: Madison, James


Respected Sir
New York May 5th. 1812
Although not personally acquainted with you, yet permit me to take the liberty of giving you my sentiments, and addressing you with a few lines on the appointment of the officers of this City for having been Born and Brought up in it, am well acquainted with the Politicts of the diferent Characters of any consequence in it, having takin so decided a part in favour of my country. Since the year 1774, when about 20 years of age, so much so, as to be oblidged to remove from and be absent from it for seven years in the different parts of the State, as well as in public Stations, think myself competent, from the knowledge obtained of informing you of the necessaty of a reformation in this City of some of the officers holding under the General government, and of appointing men to fill them who are the firm friends and able Supporters of the present administration, and who have taking so decided a part in its support will in this crittical situation of our public affairs take a decided Stand against its enemies.
Without mentioning the names of those who hold offices, and who by the conduct are undermining it, it is only necessary to advert to the present Election, as you may find by a Respectable Republican paper issued in this City and which paper Claims the patronage and support of the present administration, in that paper you will an article purporting of papers sent from this City, and which were not Received their for Several days after they should have been Received, for what reasons you may Judge, it is therefore Just and prudent, that a man Should be placed at the head of the Post office in this City, who is a friend to the General goverment, and who will not be found Intrigueing with its enemies.
As to the Customhouse officers what great complaints are in this city, among our Republican Citizens of men placed in that office not only opposed but engaged against the administration these things ought not to be, and in behalf of my friends, supporters of your administration, Solicit you to place men over our public affairs in this City that will unite with us in opposing the internal, as well as the external enemies of our Beloved country, if the almighty disposer of all events Should permit in the course of his Divine providence our City to be once more invaded.
Sir, as it is probable their will be an assistant Judge appointed for this district I am Solicited to recommend to that appointment Mr John Farguson at present an assistant Justice in one of our Courts, a man every way well quallified to fill that important Station, and whose appointment will be well pleasing to your Best friends in this City, and do therefore take the liberty of Recommending him to fill the same.

Dear Sir
As you are not acquainted with me, or my Standing in Society, I beg leave for your information to Refer you to Dr. Mitchell as to the Correctness of the observations I have taken the liberty of addressing you on.
And now may he who has the hearts of all men in his hand and turns them as he please, and who is the great disposer of nations, keep you, and our Beloved Country in his holy keeping, is the prayer of Your Most Obedient & Humbl Servt
John Bingham
